Citation Nr: 1811256	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.  The Veteran died in April 2013.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he had service in or near the Korean Demilitarized Zone (DMZ) during the qualifying time period in which he may be presumed to have been exposed to herbicide agents.

2.  The competent evidence of record shows that the Veteran was diagnosed with diabetes mellitus, type II, which is presumed to be related to his in-service exposure to herbicide agents while serving in or near the Korean DMZ.

3.  The probative, competent evidence does not demonstrate that the Veteran's carcinoma of the left lung is related to active duty or manifested to a compensable degree within one year of separation from active duty.  Moreover, the Veteran's cancer metastasized to his left lung, and the left lung was not the primary origin of the cancer.  



4.  Having been presumed exposed to herbicides during his service in Korea, the contributory cause of the Veteran's death, diabetes mellitus, type II, is at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).  

2.  The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).  

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Lung Cancer and Diabetes Mellitus Type II

The appellant claims that both the Veteran's lung cancer and diabetes mellitus, type II were caused by his exposure to herbicide agents while he served in the Republic of South Korea.  As the evidence for claimed diseases overlaps, the Board will discuss both issues together.   

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

Additionally, certain chronic disabilities, such as diabetes mellitus, type II are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309 (a).  Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113 (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. §§ 3.307 (a) (6) (iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Herbicide exposure is also presumed for veterans of certain units that served in or near the Korean DMZ anytime between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307 (a) (6) (iv).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II shall be service-connected, even though there is no record of such disease during service, provided further the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307 (d), 3.309 (e).

The Veteran served in the Republic of Korea from January 1970 to December 1970.  In a correspondence received in April 2013, the Veteran stated that he served near and in the Korean DMZ and that he was exposed to herbicide agents while there.  As noted above, according to 38 C.F.R. § 3.307 (a) (6) (iv), a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  In a correspondence received in April 2013 the Veteran noted that he was assigned to the 7th Infantry Division, 8th Army.  A Defense Personnel Records Retrieval System (DPRIS) response received in April 2014 reflects that the 8th United States Army, 304th Signal Battalion was located at Yongson, Seoul, South Korea, approximately 26 miles from the DMZ.  The Veteran's unit is not one of those referenced in 38 C.F.R. § 3.307 (a) (6) (iv), and the April 2014 DPRIS response states that the history does not mention or document specific duties performed by unit members along the DMZ.  However, in the April 2013 correspondence, the Veteran stated that his military occupational specialty (MOS) was supply specialist which involved transporting supplies to surrounding US Army camps, including those near the DMZ.  Additionally, the appellant submitted several buddy statements from the Veteran's family members, friends and fellow service members.  The buddy statements reflect that the Veteran consistently told his friends and family, beginning with his return home from Korea, that he was required to drive supplies to bases and units stationed in and near the DMZ.  The Veteran's DD 214 reflects that his MOS was supply specialist, which is consistent with these assertions.  

The Board acknowledges that the RO did not request further information from the Joint Services Records Research Center (JSSRC) as to whether the Veteran's unit was located near the DMZ and that the April 2014 DPRIS response stated that the Veteran's unit was stationed approximately 26 miles from the DMZ.  Despite this, the appellant has supplied credible and competent testimony that the Veteran served near the DMZ, including a correspondence from the Veteran that as a supply specialist he carried supplies to the DMZ.  The Veteran is considered competent to supply facts of which he as first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Each disabling condition for which the appellant seeks service connection, must be considered on the basis of the places, types, and circumstances of the Veteran's service as shown by service records, the official history of each organization in which the Veteran service, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303 (a).

Based on the evidence, the Board finds that the Veteran operated in or near the DMZ during the time when herbicides were used; therefore, he is presumed to have been exposed to said herbicides.  

The evidence also demonstrates that the Veteran was diagnosed with diabetes mellitus, type II.  Specifically, a September 2011 VA treatment record reflects that the Veteran was diagnosed with diabetes mellitus, type II in approximately 2010.  Additionally, a January 2013 VA treatment record reflects that the Veteran's condition was controlled by diet and medication.  As such, the evidence reflects that the disability manifested to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus, type II may be service connected on a presumptive basis, as due to in-service exposure to herbicide agents if manifested to a compensable degree.  Therefore, the Board concludes that the criteria for entitlement to service connection for diabetes mellitus, type II on a presumptive basis have been met, and that service connection is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.   

With regard to the Veteran's lung cancer, the evidence of record demonstrates that the Veteran was diagnosed with renal cell cancer with lung metastases.  In other words, the Veteran acquired renal cancer which spread to the lung.  There is no evidence of record to indicate that the Veteran's left lung was the primary site for lung carcinoma.  

Renal cell carcinoma is not one of the diseases for which a nexus with herbicide exposure is presumed.  38 C.F.R. § 3.309 (e).  Respiratory cancers, such as the Veteran's left lung carcinoma, are among those presumed diseases.  However, with regard to metastasizing cancers, if a veteran has a cancer that is listed under 38 C.F.R. § 3.309 (e), but the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure, presumptive service connection is not warranted for the metastatic cancer because the presumption has been rebutted.  See Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97 (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure).  In this case, while the Veteran's left lung carcinoma is considered a presumptive cancer; there is no medical evidence that shows that the Veteran had primary lung cancer.  A May 2012 VA radiation oncology attending note reflects that the Veteran was diagnosed with stage IV renal cell cancer that metastasized to his left hilum.  Therefore, service connection on a presumptive basis for exposure to herbicide agents is not available for the Veteran's left lung carcinoma.

Although presumptive service connection, based on exposure to herbicide agents, is not warranted, service connection for the Veteran's left lung carcinoma may still be established on the basis of direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

To determine whether an etiological link exists between the left lung carcinoma and his presumed in-service exposure to herbicide agents, the Board turns to the competent medical evidence of record.  Initially, the Board notes that the Veteran's service treatment records are not available for review.  However, post-service medical treatment records fail to show any treatment for any claimed condition for a number of years after service.  In fact, the earliest treatment reports of record date to April 1999, which is more than 28 years following separation.  

Upon review of the evidence, the Board also finds no basis upon which to award nonpresumptive direct incurrence service connection for the Veteran's left lung carcinoma.  There is no competent evidence to suggest that the claimed disorder is related to service, to include as a result of the Veteran's presumed exposure to herbicides.  No medical professional, private or VA, has attributed the claimed disorder to service, and neither the Veteran nor the appellant proffered any evidence that suggests that his diagnosis may have been attributable to herbicide exposure.

Per the record, the Veteran first developed left lung carcinoma decades after service.  While this fact is not dispositive, it is a factor that weighs against the appellant's claim.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

As a lay person, the appellant is competent to report what came to her through the senses, but she has not been shown to have the medical training and expertise to provide a complex medical opinion as to the etiology of cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the appellant might sincerely believe that the Veteran's left lung cancer was result of the Veteran's presumed exposure to herbicides, she has not demonstrated the medical expertise to provide such a link, and she has not cited to any medical evidence that would support such a link.  Of note, the National Academy of Sciences has not established a link between herbicide exposure and the development of renal cell cancer. 

In accordance with PL 102-4  and PL 107-103 , the National Academy of Sciences published Health Effects in Vietnam Veterans of Exposure to Herbicides (Ninth Biennial Update) in which it was asked to "determine (to the extent that available scientific data permit meaningful determinations)" the following regarding associations between specific health outcomes and exposure to TCDD and other chemicals in herbicides used by the military in Vietnam: A) whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association; B) the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and C) whether there exists a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease.

As such, VA has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure.  Here, the disorder claimed by the appellant is not, as of yet, so associated with exposure to herbicides.  Further, as renal cell cancer is not a presumptive condition, and since such was not incurred during service, lung metastasis therefrom is not eligible for service connection on a secondary basis.

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's left lung carcinoma and his active military service, to include due to his presumed exposure to herbicide agents.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Cause of the Veteran's Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in April 2013.  The Veteran's death certificate lists renal cell carcinoma as the immediate cause of death and diabetes mellitus, type II, is listed as other significant condition contributing to death.  See April 2013 Death Certificate. 

Compensation may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C. § 1310 (2012).  A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2017).  The principal cause of death is when a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

The evidence shows that the Veteran was diagnosed with diabetes mellitus, type II that was a contributing cause of his death.  As the Board finds that the Veteran was exposed to herbicide agents during his service in Korea, and diabetes mellitus, type II, is a disease that has been shown to be associated with exposure to herbicide agents; it is presumed that his disorder was incurred in service.  As such, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  

Entitlement to service connection for lung cancer is denied. 

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


